Exhibit 99.1 Arbor Realty Trust Reports Second Quarter 2014 Results and Declares Common and Preferred Stock Dividends Second Quarter Highlights: - FFO of $13.7 million, or $0.27 per diluted common share1 - Net income attributable to common stockholders of $11.5 million, or $0.23 per diluted common share - Declares a cash dividend of $0.13 per share of common stock - Declares cash dividends of $0.515625 per share of Series A, $0.484375 per share of Series B and $0.53125 per share of Series C preferred stock - Adjusted book value per common share of $9.21, GAAP book value per common share of $7.671 - Closed a third collateralized loan obligation totaling $375 million - Issued $58.6 million of 7.375% senior unsecured notes - Recorded a $7.9 million gain from the sale of an equity investment - Recorded $4.8 million in cash recoveries of previously recorded reserves - Recorded $4.0 million in loan loss reserves Recent Developments: - Recognized a $58.1 million gain in July related to the 450 West 33rd Street transaction resulting in proforma GAAP book value per common share of $8.82 as of June 30, 20141 - Purchased 1.0 million outstanding warrants for $2.6 million in July Uniondale, NY, August 1, 2014 Arbor Realty Trust, Inc. (NYSE: ABR), a real estate investment trust focused on the business of investing in real estate related bridge and mezzanine loans, preferred and direct equity investments, mortgage-related securities and other real estate related assets, today announced financial results for the second quarter ended June 30, 2014. Arbor reported net income attributable to common stockholders for the quarter of $11.5 million, or $0.23 per diluted common share, compared to $3.0 million, or $0.07 per diluted common share for the quarter ended June 30, 2013.Net income attributable to common stockholders for the six months ended June 30, 2014 was $17.3 million, or $0.35 per diluted common share, compared to $9.6 million, or $0.25 per diluted common share for the six months ended June 30, 2013.Funds from operations (“FFO”) for the quarter ended June 30, 2014 was $13.7 million, or $0.27 per diluted common share, compared to $4.8 million, or $0.11 per diluted common share for the quarter ended June 30, 2013. FFO for the six months ended June 30, 2014 was $21.7 million, or $0.43 per diluted common share, compared to $13.1 million, or $0.34 per diluted common share for the six months ended June 30, 2013.1 Arbor Realty Trust Reports Second Quarter 2014 Results and Declares Common and Preferred Stock Dividends August 1, 2014
